                      Case 1:19-cv-01230-AA                    Document 1         Filed 08/07/19           Page 1 of 5


 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District of Oregon

                                                               :tvIBDF0RD Division


                                                                        )
                                                                        )                      (to be.filled in by the Clerk's Office)
                                                                        )
         .                    P laintiff(s)                             )
(Write the full name of each plaintiffwho is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,
                                                                        )       Jury Trial: (check one)    D Yes        ONo
please write "see attached" in the space and attach an additional       )
page with the full list of names.)                                      )
                                                       C)\..            )
       -~ o~-e;pk~'" '-llocJ\"~~                                        )
     f~\,·t~coL ;00J·.u1~0 f;... ot {)(lf<tf~)
                                         V )
                                                                        )
           .                  Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                        )
names of all the- defendants cannot fit in the space above, please      )
write "see attached" in the space and attach an additjonal page         )
with the full list of names.)



                                                    COMJ>LAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     n~eded.     ·
                                Name
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address


         · B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                         Page 1 of 5
                     Case 1:19-cv-01230-AA                  Document 1   Filed 08/07/19   Page 2 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)



                                                                                                        Page 2 of 5
                    Case 1:19-cv-01230-AA                       Document 1          Filed 08/07/19          Page 3 of 5


Pro Se 1 (Rev, 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

            Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
            heard in :federal court: cases involving a federal question and cases involving diversity of citizenship :of t h e - - - - - -
            parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          . is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
        · · another State or nation and the amount at stake is m,ore than $75,000 is a diversity of citizenship case. In a
          · diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.. ·

          What is the basis for federal court jurisdiction? (check all that apply)
                  ~Federal question                                D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                          ~ i'Y\. ~V\.J '{Y~lf\ k l 4                 ~·.e.e+; O('.;:)     1
                          Pt,.,~~11'\c.9,'l'Yl~c/\{-         \~        ~(l\-,+ ..\-o \f  o+-e
                           An, ~ ~ °'-€.- "-t                1,.        {) e...~:·r\\ot-,:> -\- o ,2<~c 6"'' e'-' °' ~ c..--e (
                             0 I) 'e- 0 ,ro c e <<              )--£.,....,,. c~   ~ s ~. . .:".l- v:2--e
         B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an individual

                                          The plaintiff, (name)       llo.Y:\O'-ld, \/ VYle. . \\ t)\,.,\             , is a citizen of the
                                           State of (name)         C)'\2_C::. 'J O N

                               b.         If the plaintiff is a corporation
                                          The plaintiff, (name)                                                      , is incorporated
                                                                   -----------------
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (If more than one plaintiff is named in the complaint, attach an additional page providing the
                               same information for each additional plaintiff.)

                    2.         The Defendant(s)

                               a.         If the defendant is an individual
                                          The defendant, (name)                                                      , is a citizen of
                                                                      ----------------
                                          the State of (name)                                                      0 r is a citizen of
                                          (foreign nation)


                                                                                                                                 Page3 of 5
                            Case 1:19-cv-01230-AA                     Document 1       Filed 08/07/19                Page 4 of 5

,I·


       Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                       b.
                                                                   . a corporat10n
                                                  If the defendant 1s          .       o\ D,1 •\ 17
                                                                                                 L '- f"V
                                                                                                        1
                                                                                                   J' ....      (..;  b d~u\"
                                                                                                                   --- -
                                                                                                                               \\JV'-> t;;,{. Oi<f./!J_OIJJ
                                                                                                                           -- -- ---- - - - -- - -- ___..,___ -

                                                  The defendant, (name)      :fose-~hlfN(             C   ~...)✓¢(            'is incorporated under
                                                  the laws of the State of (name)          C) Q_ &           bO /0             ·      , and has its
                                                  principal place of business in the State of (name)          SOO fJ,\A '.1:9 ~5-.\-, (b roJ,As PO'\{(
                                                  Or is incorporated under the laws of (foreign nation)
                                                  and has its principal place of business in (name)

                                       (If more than one defendant is named in the complaint, attach an additional page providing the
                                       same information for each additional defendant)

                            3.         The Amount in Controversy        f '1.e;; 00 <l    +o t O1000 1 00 0
                                       The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                       stake-is more than $75,000, not counting interest and costs of court, because (explain): • \ \.).                      v-J.-'
                                                    ;ros-e.9'ru"6'-Je. l\,;J,,~ ~'i ~ e, Ld. f~ 0 fe.r\-, <-€ '~ c.l
                                  -- Si i,c.e.., 'W \ ~
                          _ +a+ ,~tuQ.--e _e1t- d.-e.-Co..--\\- (:)~ \-A"1--.~< ~'\ :fvc½,i\t'Y\el'--\- 010 ~-e.c-,,J.
                              {) r1,~ ry"f +v=t-A-/... \ ~ 0 Vt' c ~ v~, \ \\ot-, &o\ \ ~R~ Sci{ c\ e\+-- \A--~ c+t o,J                                         1



                        '\?,oP\-<'d of- ~M•..        ~<- \-Co.~\+.>'"''-- H\e Pr\\ \4-~~J ~ ~0!J
                                                          q~c-('~~

                          O•~ r-C\"'-'t-l ?-ei \"~ -oo'l. 'J' o                                           O-
      rn.:       Statement of Claim

                Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
                facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
                involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
                the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim_ and
                write a short and pla~ state~ent of each claim in a separate ~ar~graph. Attach additional pages }f needed.                         L
              . .       \'f"\\\ o-L--\,\\~~ \t;              ~~tf {-~Q,, W\c,,-.\,c_~ 0\)~                   t"\-\,-Q_""'. (\V\O \     \\e....410t- ~
                                                                                                                                          \
             enforl--e""'(""'\-+ ~~ .t lette,,0<,_":l~ ~f                                 ~, t-\2.-~~~ \)'\\:~\-~ci\(~~ -\-'v-t.',~ la.lAd
            ,e~<-"' 6._-<.~.f~4,,-\ \ 6                              ~ro+, v-{. ~        ~"'~ \.,c, \\(-..-'\\'\              ~Ctr~,e"~-\-ot~q
             \{\--o\i,/1~         lv ·+-1'~1              O\_\)vr~ ~\-{_, ~') ~ '\Jf'O t                          {~< - \-+A--\--c CQ.-;..         f\r-..~ \_



      IV.       _Relief

               · State briefly and precisely what damages or other relief the plaintiff asks the court to ·order. Do not make legal
               · arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
                 the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
                 punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
                 punitive money damages.
                                                    · '{++\°'--~ ~-   0     \~6Vy·tK                             '1e. Q.Ckse..,;.
                                 .          :t \>~a.re.\, M'\\ Qv.-flO',,e. \'2. -\-o stoe       ¼h-<1-, . .
                                 I \\-etjf\L, ~--\.'.:o~ cf Cl.$.lf\\l. \ "- c:,.(-~,Ge-.L ·. C:fs:"C...c,.\-'f
                                     \\i., \J<A.\-e.,~ ~ C\ rJ Y \~, \n1-j 'j vti 0'&< ,\J (,~
                                        t,.,\~, ~ ~ v"S\-lt,,--l Sq<:\-eW\             CL~t,.                          ~€,s\~
                                                                                                                                                      0

                                      ()Ve{)-       C\ 00 ?">~"'~\x< Cl~ \\\I"~ \ 1""\ -)e,e f O <c\'(                                        Pago,       "


                                                  1
                                                   C- e_°'-5.e, ct v0. \) , , ~ -s 1v \ \ ~ c.. ·"'~ \:l t0
                                                                                             r\-
                    Case 1:19-cv-01230-AA              Document 1        Filed 08/07/19       Page 5 of 5


Pro Se I (Rev. 12/16) Complaint for a Civil Case




V.       ; Certification and Closing
                                                                                                                       ~   ..   .

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                    Date of signing:               ~<-- 7·--2c(1
                     Signature of Plaintiff
                    Printed Name of Plaintiff           1ft~?f¾ir(:!;:
         B.         For Attorneys

                    Date of signing:
                                                                                                  ·- .   ·~~   ..
                                                                                                                    1 ••• •.        i,
                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name ofLawFirm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                                         Page 5 of 5
